Per Curiam.
The plaintiff school district provides classes through the' twelfth grade. The defendant school district does not provide classes beyond the eighth grade.
The defendant entered into an arrangement with the plaintiff for the education of the defendant’s students beyond the eighth grade; the arrangement terminated at the end of the 1962-1963 school year.
Thereupon, the defendant entered into another arrangement with another school district for the high school education of the defendant’s students for the school year 1963-1964, but students residing in the defendant’s district who had attended the plaintiff’s high school before 1963-1964 and other students residing in the defendant’s district who desired to attend the plaintiff’s high school were permitted by the plaintiff to do so.
This action was brought to recover the tuition and transportation costs of those students residing in the defendant’s district who were educated in plaintiff’s high school in the years 1963-1964, 1964-1965 and 1965-1966.
The parties have referred us to § 761 of the school code of 1955 (MCLA § 340.761 [Stat Ann 1968 Rev § 15.3761]) which in relevant part provides :
“The board of any district which does not maintain grades above the eighth shall pay the tuition of any children of school age, resident of said dis-. trict, who have completed the studies of the 8 grades, to any school district maintaining a, high school which is approved for the collection ■ of high school tuition by the superintendent of public instruction; the board of any district which maintains grades above the eighth which are not approved for the col*108lection of tuition by the superintendent of public instruction may pay the tuition of any children of school age, resident of said district, eligible to attend in those grades not approved, to any district approved for the collection of tuition by the superintendent of public instruction for the grade attended. The board shall pay the expense of daily transportation during school days of children attending high school in another district or districts.”
The plaintiff contends that under this statute a school district, such as the defendant, that does not operate a high school has no choice but to pay tuition and transportation costs to any district operating an approved high school which in fact provides high school education for the children residing in the no-high-school district. In reply, the defendant asserts that it should not be denied such economies in tuition and transportation costs as can be effected by sending all its high school students to a high school which it, the paying district, selects.
The words of the statute do not compel either result. Nor do we think we can formulate a rule that will sensibly and adequately provide for all the varying factual situations that may be expected to arise. A paying school district may be justified in attempting to arrange high school education for its children in the most economical manner. However, once a child enters a high school his education is under the supervision of the high school he attends. We can understand that the parents of a child who has begun his education in a particular high school would want that child and younger children in the same family as they reach high school age to pursue their education in that high school. There may be other valid reasons for a student from a paying district attending a high school other than the one selected by the paying district.
*109The interests of the child and of the paying school district need to be balanced and, if possible, reconciled. In this case the trial court made no effort to appraise and balance these considerations.
We think that once a child has been admitted to a high school the burden of showing a compelling reason justifying a requirement of the paying school district that he transfer to another high school should be placed upon the paying district. On the other hand, where a school district has designated a proper high school for its children and a child thereafter enters another high school the burden of justifying the action taken in opposition to the paying district’s directive should be upon those who oppose the paying district.
Reversed and remanded for trial. Costs to abide the event.